UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 25, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-11056 ADVANCED PHOTONIX, INC.(Exact name of registrant as specified in its charter) Delaware 33-0325826 (State or other jurisdiction of incorporation (I.R.S. Employer Identification Number) or organization) 2925 Boardwalk, Ann Arbor, Michigan 48104(Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (734) 864-5600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO As ofFebruary 3, 2010, there were 24,463,978 of Class A Common Stock, $.001 par value, and 31,691 shares of Class B Common Stock, $.001 par value outstanding. Advanced Photonix, Inc.Form 10-QFor the Quarter Ended December 25, Table of Contents Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at December 25, 2009 (unaudited) and March 31, 2009 3 Condensed Consolidated Statements of Operations for the three-month and nine-month periods ended December 25, 2009 and December 26, 2008 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine-month periods ended December 25, 2009 and December 26, 2008 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1 Legal Proceedings 29 Item 1A Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities 30 Item 5 Other Information 30 Item 6 Exhibits 31–36 Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer 2 PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements ADVANCED PHOTONIX, INC.CONDENSED CONSOLIDATED BALANCE SHEETS December 25, 2009 March 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 2,007,000 $ 2,072,000 Restricted cash 500,000 500,000 Accounts receivable, net 2,505,000 3,284,000 Inventories, net 3,681,000 3,669,000 Prepaid expenses and other current assets 338,000 252,000 Total current assets 9,031,000 9,777,000 Equipment and leasehold improvements, net 3,568,000 4,322,000 Goodwill 4,579,000 4,579,000 Intangibles and patents, net 7,605,000 8,975,000 Other assets 110,000 388,000 Total Assets $ 24,893,000 $ 28,041,000 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,030,000 $ 1,356,000 Accrued compensation 940,000 1,037,000 Accrued interest 624,000 513,000 Other accrued expenses 740,000 615,000 Current portion of long-term debt - related parties 450,000 1,401,000 Current portion of long-term debt - bank line of credit 1,394,000 Current portion of long-term debt - bank term loan 1,229,000 434,000 Current portion of long-term debt - MEDC 1,014,000 353,000 Total current liabilities 7,421,000 5,709,000 Long-term debt, less current portion - MEDC 1,210,000 1,871,000 Long-term debt, less current portion - bank line of credit 1,394,000 Long-term fair value warrant liability 172,000 Long-term debt, less current portion - related parties 951,000 Long-term debt, less current portion - bank term loan 1,121,000 Total liabilities 9,754,000 10,095,000 Commitments and contingencies Shareholders' equity: Class A redeemable convertible preferred stock, $.001 par value; 780,000 shares authorized; 40,000 shares outstanding Class A Common Stock, $.001 par value, 100,000,000 authorized; December 25, 2009 – 24,463,978 shares issued and outstanding, March 31, 2009 – 24,089,726 shares issued and outstanding 24,000 24,000 Class B Common Stock, $.001 par value; 4,420,113 shares authorized; December 25, 2009 and March 31, 2009 - 31,691 issued and outstanding Additional paid-in capital 50,100,000 52,400,000 Accumulated deficit (34,985,000 ) (34,478,000 ) Total shareholders' equity 15,139,000 17,946,000 Total Liabilities and Shareholders’ Equity $ 24,893,000 $ 28,041,000 See notes to condensed consolidated financial statements. 3 ADVANCED PHOTONIX, INC.CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(Unaudited) Three Months Ended Nine Months Ended December 25, December 26, December 25, December 26, 2009 2008 2009 2008 Sales, net $ 4,588,000 $ 7,606,000 $ 15,947,000 $ 23,565,000 Cost of products sold 3,009,000 4,329,000 9,306,000 12,967,000 Gross profit 1,579,000 3,277,000 6,641,000 10,598,000 Operating expenses: Research, development and engineering 1,183,000 1,112,000 3,413,000 3,321,000 Sales and marketing 380,000 605,000 1,249,000 1,935,000 General and administrative 998,000 1,236,000 3,152,000 3,751,000 Amortization expense 518,000 516,000 1,552,000 1,561,000 Wafer fabrication relocation expenses 58,000 40,000 266,000 Total operating expenses 3,079,000 3,527,000 9,406,000 10,834,000 Income (loss) from operations (1,500,000 ) (250,000 ) (2,765,000 ) (236,000 ) Other income (expense): Interest income 1,000 (3,000 ) 4,000 25,000 Interest expense (66,000 ) (84,000 ) (202,000 ) (248,000 ) Interest expense, related parties (15,000 ) (22,000 ) (44,000 ) (77,000 ) Change in fair value of warrant liability 174,000 121,000 Other income/(expense) 62,000 54,000 (2,000 ) Net income (loss) $ (1,344,000 ) $ (359,000 ) $ (2,832,000 ) $ (538,000 ) Basic and diluted loss per share $ (0.05 ) $ (0.01 ) $ (0.12 ) $ (0.02 ) Weighted average common shares outstanding Basic and diluted 24,483,000 24,109,000 24,323,000 24,057,000 See notes to condensed consolidated financial statements. 4 ADVANCED PHOTONIX, INC.CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(Unaudited) Nine Months Ended December 25, 2009 December 26, 2008 OPERATING ACTIVITIES: Net loss $ (2,832,000 ) $ (538,000 ) Adjustment to reconcile net loss to net cash provided by operating activities Depreciation 847,000 861,000 Amortization 1,552,000 1,561,000 Stock-based compensation expense 303,000 145,000 Change in fair value of warrant liability (121,000 ) Changes in operating assets and liabilities: Accounts receivable 779,000 (1,239,000 ) Inventories (12,000 ) (101,000 ) Prepaid expenses and other assets 192,000 (236,000 ) Accounts payable and accrued expenses (187,000 ) 1,391,000 Net cash provided by operating activities 521,000 1,844,000 INVESTING ACTIVITIES: Capital expenditures (93,000 ) (612,000 ) Change in restricted cash 1,000,000 Patent expenditures (182,000 ) (129,000 ) Net cash provided by (used in) investing activities (275,000 ) 259,000 FINANCING ACTIVITIES: Payments on capital lease financing (1,917,000 ) Proceeds from bank term loan 1,736,000 Borrowings on line of credit 94,000 Payment on bank term loan (326,000 ) (73,000 ) Payments on long-term debt – related parties (450,000 ) Proceeds from exercise of stock options 15,000 48,000 Net cash used in financing activities (311,000 ) (562,000 ) Net increase (decrease) in cash and cash equivalents (65,000 ) 1,541,000 Cash and cash equivalents at beginning of period 2,072,000 82,000 Cash and cash equivalents at end of period $ 2,007,000 $ 1,623,000 Supplemental disclosure of cash flow information: December 25, 2009 December 26, 2008 Cash paid for income taxes $ $ 3,000 Cash paid for interest $ 136,000 $ 211,000 See notes to condensed consolidated financial statements. 5 Advanced Photonix, Inc.Notes to Condensed Consolidated Financial StatementsDecember 25, 2009 Note 1. Basis of Presentation Business Description General – Advanced Photonix, Inc. ® (the Company, we or API), was incorporated under the laws of the State of Delaware in June 1988.
